Title: Notes on Travel Distances Between the President’s House and Monticello, 30 June 1808
From: Jefferson, Thomas
To: 


                        
                            
                                Sep. 1807-June 1808
                            
                        
                        
                     
                        
                        1808. May
                        1808. June
                        
                        
                        Sep. 07
                        
                     
                     
                        President’s house
                        
                        Pr’s House
                        }
                        7.95
                        Pr’s House
                        
                     
                     
                        
                        
                        
                        
                        1.55
                     
                     
                        Geo. T. ferry
                        
                        
                        Geo. T. ferry
                        5.67
                     
                     
                        Thomas’s X roads
                        
                        
                        Thomas’s X roads
                        .71
                     
                     
                        
                        
                        Wren’s
                        }
                        
                        Wren’s
                        .35
                     
                     
                        Richd. Fitzhugh’s
                        7.22
                        
                        8.58
                        Falls church
                        8.30
                     
                     
                        
                        1.59
                        Fairfx C.H.
                        
                        Fairfx C.H.
                        
                     
                     
                        Lane’s
                        
                           4.92
                        
                        
                        }
                        5.03
                        
                        4.92
                     
                     
                        Songster’s
                        
                        Songster’s
                        Songster’s
                        
                     
                     
                        
                        5.16
                        
                        
                        5.16
                        
                        5.14
                     
                     
                        Bull run. yates’s
                        
                        Bull run
                        
                        
                        Bull run
                        
                     
                     
                        
                        1.07
                        
                        
                        1.03
                        
                        1.04
                     
                     
                        Hooe’s fork
                        
                        Hooe’s fork
                        
                        
                        Hooe’s fork
                        1.15
                     
                     
                        
                        (b)6.90
                        
                        
                        6.86
                        Center road
                        2.72
                     
                     
                        Ewell’s mill
                        
                        Ewell’s mill
                        
                        
                        
                        
                     
                     
                        
                        
                        
                           
                        
                        
                        .74
                        Brown’s
                        1.76
                     
                     
                        
                        7.34
                        
                        
                        
                        Broad run
                        1.76
                     
                     
                        
                        
                        
                        
                        
                        Slate r. ch.
                        5.59
                     
                     
                        Greenwich
                        
                        Greenwich
                        
                        6.46
                        Cedar run
                        3.15
                     
                     
                        
                        
                           10.58
                        
                        Brown’s road
                        
                        4.42
                        Dumfries road
                        5.80
                     
                     
                        Fauqr. C.H.
                        
                        Fauqr. C.H.
                        
                        6.15
                        Elk run ch.
                        
                     
                     
                        
                        6.82
                        
                        
                        6.89
                        
                        
                     
                     
                        Hedgeman
                        
                        Hedgeman
                        
                        
                        
                        9.85
                     
                     
                        
                        2.90
                        
                        
                        2.91
                        
                        
                     
                     
                        Jefferson
                        
                        Jefferson
                        
                        
                        Norman’s ford
                        
                     
                     
                        
                        4.60
                        
                        
                        4.61
                        
                        4.25
                     
                     
                        Rappahanoc
                        
                        Rappahanoc
                        
                        
                        Herring’s
                        .28
                     
                     
                        
                        9.15
                        
                        
                        9.16
                        Strode’s
                        5.25
                     
                     
                        Culpep. C.H.
                        
                        Culp. C.H.
                        
                        
                        Stevsbg 
                        
                        
                     
                     
                        
                        12.55
                        
                        
                        12.33
                        Rappidan
                        8.30
                     
                     
                        (a) Robinson at isld. ford
                        
                        Robinson isld ford
                        
                        
                        
                        3.72
                     
                     
                        Rapidan
                        
                           
                        
                        Rapidan
                        
                        5.15
                        Downey’s ford
                        2.10
                     
                     
                        Orange C.H.
                        5.84
                        Orange C.H.
                        
                        3.35
                        leave river
                        
                     
                     
                        
                        10.33
                        
                           
                        
                        
                        4.17
                        Orange C.H.
                        7.32
                     
                     
                        (e) Gordon’s
                        
                        
                           
                        
                        
                        8.75
                        Montplr road
                        3.75
                     
                     
                        
                        13.61
                        
                           
                        
                        
                        
                        Montpelier
                        1.38
                     
                     
                        Rogers’s road
                        
                        
                        
                        
                        public road
                        3.66
                     
                     
                        
                        
                        
                        
                        
                        Gordon’s
                        3.47 (d)
                     
                     
                        
                        
                        
                        
                        
                        
                        3.60
                     
                     
                        
                        
                        
                        
                        14.43
                        Walker’s mill
                        2.78
                     
                     
                        Edgehill
                        1.95
                        
                           
                        
                        
                        
                        Lindsay’s store
                        .82
                     
                     
                        
                        
                        
                        
                        
                        Bentivoglia
                        2.73
                     
                     
                        gate on the road
                        .7
                        
                        
                           
                        
                        
                        
                           
                        
                        Belvoir ch.
                        1.92
                     
                     
                        Milton ferry
                        
                           
                        
                        
                           
                        
                        
                        
                        Meriwt’s gate
                        .62
                     
                     
                        
                        
                        
                        
                        
                        Watson’s mill
                        2.07
                     
                     
                        Colle fork
                        3
                        
                        
                           
                        
                        
                        
                        Roger’s gate
                        .85
                     
                     
                        
                        
                        
                        
                        
                        Beck’s gate
                        [.97] (e)
                     
                     
                        
                        1
                        
                        
                           
                        
                        
                        
                           
                        
                        Edgehill gate
                        1.78
                     
                     
                        Thoro’fare gate
                        
                        
                        
                        
                        Shadwell mill
                        .72
                     
                     
                        
                        
                           
                        
                        
                        
                        
                           
                        
                        Damford mill
                        
                     
                     
                        
                        
                        
                        
                        
                        
                        1.88
                     
                     
                        Monto. door
                        
                        Monto. door
                        
                        
                        Monto. door
                        
                     
                  
                        
                            (e) July 22. from Or. C.H. to Bp’s town 4.18 to Gordon’s
                                5.15 = 9.33
                            (d) probably an error of a mile in this or more
                            (c) an error by the machine failing to run some time probably .10 this Edgehill gate is not the one on
                                the river
                            (b.) there enters into this 6.90 a small conjectural distance
                            (a) near ½ mile of this 5.52 is lost by going to this, instead of the common ford.
                        
                    